Case 2:20-cv-09825-VAP-JC Document 52 Filed 02/17/21 Page 1of3 Page ID #:1239

G. SCOTT SOBEL, Esq., SBN 124818
LAW OFFICE OF G. SCOTT SOBEL
1180S. Beverly Drive, Suite 610

Los Angeles, CA 90035-1158

Tel: (310) 422-7067; Fax: (888) 863-5630
GScottSobel@gmail.com

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

ROVIER CARRINGTON CASE NUMBER
2-20-cv-09825
Plaintiff(s),

 

Vv.
HARVEY WEINSTEIN, et al.
NOTICE OF DISMISSAL PURSUANT

TO FEDERAL RULES OF CIVIL
PROCEDURE 41(a) or (c)

 

Defendant(s).
PLEASE TAKE NOTICE: (Check one)
M This action is dismissed by the Plaintiffs) in its entirety,

O The Counterclaim brought by Claimant(s) is
dismissed by Claimant(s) in its entirety.

QO The Cross-Claim brought by Claimants(s) is
dismissed by the Claimant(s) in its entirety.

O The Third-party Claim brought by Claimant(s) is
dismissed by the Claimant(s) in its entirety.

Oh ONLY Defendant(s)

 

 

is/are dismissed from (check ene) 0 Complaint, 0 Counterclaim, 0 Cross-claim, 0) Third-Party Claim
brought by

 

The dismissal is made pursuant to F.R.Civ.P. 41 (a) or (c).

2/17/21 Mlgld

Date Sfenature of Attorney/Party

NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
summary judgment, whichever first occurs.

F.R.Civ.P. 41 (c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
pleading or prior to the beginning of trial.

 

CV-09 (03/10) NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
Case 2:20-cv-09825-VAP-JC Document 52 Filed 02/17/21 Page 2 o0f3 Page ID #:1240

PROOF OF ELECTRONIC SERVICE

I am at least 18 years of age and not a party to this action. My business
address is 1180 S. Beverly Drive, Suite 610, Los Angeles, CA 90035-1158,
Telephone: (310) 422-7067. My electronic service address ts:
GScottSobel@gmail.com. On the date below I electronically served the following

document(s) to the persons on the attached service list:

NOTICE OF DISMISSAL

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct. Executed on February 17, 2021 at

Los Angeles, California.

 

sa
G. Scott Sobel
Case 2:20-cv-09825-VAP-JC Document 52 Filed 02/17/21 Page 3o0f3 Page ID #:1241

SERVICE LIST

Stanton Lawrence Stein, Esq.
LGstein@raklaw.com

Diana Arielle Sanders, Esq.
dsanders@raklaw.com

Russ August & Kabat

12424 Wilshire Blvd, 12th Floor
Los Angeles, CA 90025

(310) 826-7474

Fax: (310) 979-8222

John F. Cove, Jr.
John.cove@shearman.com
Alexander Sanyshyn
Alexander.Sanyshyn@Shearman.com
SHEARMAN & STERLING LLP
535 Mission Street, 25th Floor

San Francisco, California 94105
Telephone: 415-616-1100

Facsimile: 415-616-1139

David Grossman, Esq.
dgrossman@loeb.com

LOEB & LOEB LLP

10100 Santa Monica Blvd., #2200
Los Angeles, California 90067
Telephone: (310) 282-2000
Facsimile: (310) 282-2200

Attorneys for Defendants Brian Graden,
Brian Graden Media LLC, Russ August &
Kabat, Stanton L. Stein, Diana A. Sanders

Attorneys for ViacomCBS Inc.,
Paramount Pictures Corp., Shearman &
Sterling LLP, Stephen Fishbein,
Christopher LaVigne

Attorneys for Trustees of the Brad
Alan Grey Trust, Loeb & Loeb LLP,
Wook Hwang
